Citation Nr: 9915552	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  94-31 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to March 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1993 rating decision by the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office 
(RO).  

The issue of entitlement to an increased evaluation for a 
psychiatric disorder was not certified for appeal.  The 
record reflects that there was a notice of disagreement and 
the RO issued a statement of the case.  In May 1999, the 
representative entered a blank VA form 646, which did not 
address any issue.  At this time, there is no substantive 
appeal in regard to the increased rating issue.  The parties 
are infomed that there is a duty to submit a timely and 
adequate substantive appeal.  


REMAND

In August 1994 and September 1994 statements, the veteran 
stated that if necessary or if his appeal was not settled, he 
wanted a hearing.  This appears to a request for a hearing; 
however, there is no indication of location of such hearing.  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule a hearing.  

The parties are reminded that there is a duty to submit 
evidence of a well-grounded claim for service connection.  If 
there is competent evidence that relates hypertension to 
service that evidence must be submitted by them to the RO.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










